TO BE PUBLISHED

                 oisuprritir         Gurf iifTcfirttfuritv
                                 2014-SC-000300-KB


KENTUCKY BAR ASSOCIATION                                                   MOVANT



V.                               IN SUPREME COURT



SUZANNE PRIEUR LAND                                                   RESPONDENT
KBA Member No. 90752



                                OPINION AND ORDER

      Suzanne P. Land was admitted to practice law in the Commonwealth of

Kentucky on June 3, 2005. Her bar roster address is 2231 Hawes Drive,

Hebron, Kentucky 41048, and her KBA number is 90752. The Ohio Supreme

Court indefinitely suspended Land from the practice of law on March 27,

2014. 1 On June 9, 2014, the Kentucky Bar Association (KBA) filed a petition

asking this Court to order Land to show cause why we should not impose

reciprocal discipline and, in the event we found cause lacking, to impose that

discipline pursuant to Supreme Court Rule (SCR) 3.435. On September 18,

2014, we issued a show cause order. Land has not responded; therefore, we

grant the KBA's petition to impose reciprocal discipline.


      1   Disciplinary Counsel v. Land, 6 N.E.3d 1183 (Oh. 2014)
                               I. BACKGROUND.

      Land's Ohio discipline arose from her handling of three estates. We

briefly set forth below what occurred.

1.    The Hassman. Estate.

      During his life James Hassman personally guaranteed lines of credit

through First Financial Bank for two businesses, and he purchased a

condominium. At the time of Hassman's death, there was an outstanding

balance on the First Financial Bank lines of credit and an outstanding

mortgage of approximately $800,000 on the condominium. The administrator

of Hassman's estate transferred funds from one of the companies and depleted

the estate account in order to pay off the mortgage. First Financial Bank then

sued the estate and the estate brought a legal malpractice claim against Land

and her law firm. In that malpractice claim, the estate alleged that Land had

either directly advised the administrator to pay off the mortgage or had failed to

advise the administrator against doing so. In her defense, Land claimed that

she had advised the administrator against paying off the mortgage, and she

fabricated an e-mail to that effect, making it look as if she had sent the e-mail

to the administrator two years earlier. During the malpractice litigation, a

document examiner confirmed the fabrication, and Land eventually admitted to

the fraud.




                                         2
2.       The Lienhart Estate.

         As part of an estate plan for Frank Lienhart, Land drafted a limited

liability operating agreement which was supposed to result in a savings in

estate taxes. After Lienhart's death, the Internal Revenue Service (IRS) found

that the language in the operating agreement was deficient, and it denied the

tax benefit, costing the estate approximately $200,000. Land then created an

"amendment" to the operating agreement to correct the deficiency. She dated

the amendment for a time prior to Lienhart's death; forged Lienhart's and his

son's signatures on the amendment; and submitted the amendment to the IRS

along with her affidavit authenticating the amendment. Land ultimately

admitted to the fraud.

3.       The Schloss Estate.

         Land created a similar operating agreement for Milton Schloss and,

because of the agreement's deficiencies, the estate suffered an additional

$600,000 to $700,000 tax liability. As she did in the Lienhart estate, Land

attempted to hide her mistake by creating an amendment to the operating

agreement. Land sent to the IRS the fraudulent amendment, her affidavit

authenticating the amendment, and letters to the client and a business

appraiser which she had fabricated. Again, Land ultimately admitted to the

fraud.




                                          3
4.    The Ohio Disciplinary Proceedings.

      Based on her actions in the above referenced estate matters, Land pled

guilty in March 2012 to corruptly endeavoring to obstruct and impede the due

administration of the Internal Revenue Code. In August 2012, a federal court

sentenced her to five years probation.

      When the Ohio Supreme Court received notification of Land's conviction,

it imposed an interim felony suspension. Thereafter, the Ohio disciplinary

counsel filed a complaint against Land alleging that she had violated a number

of the Ohio Rules of Professional Conduct (Prof.Cond.R.). 2 A panel of the Ohio

Board of Commissioners on Grievances and Discipline (the Board of

Commissioners) conducted a hearing and heard testimony from Land, two

character witnesses, and a licensed social worker from the Ohio Lawyers

Assistance Program (OLAP). During the hearing, Land testified that, at the

time of her misconduct, she was abusing alcohol and prescription anti-anxiety

medication in order to deal with the stresses of work. The OLAP social worker

testified that Land had undergone an assessment, and Land's therapist

testified about the treatment being provided to Land.



       2 The disciplinary counsel alleged that Land violated Prof.Cond.R. 8.4(b)

("commit[ting] an illegal act that reflects adversely on the lawyer's honesty or
trustworthiness"); 8.4(c)("engage[ing] in conduct involving dishonesty, fraud, deceit, or
misrepresentation"); 8.4 (d)("engage[ing] in conduct that is prejudicial to the
administration of justice"); and 8.4(h)("engage[ing] in any other conduct that adversely
reflects on the lawyer's fitness to practice law"). Kentucky does not have a counterpart
to Ohio Rule 8.4(h); however, the other three Ohio Rules are similar to SCR 3.130-
8.4(b) and (c).




                                            4
      Following the hearing, the Board of Commissioners found Land had

violated Prof.Cond.R. 8.4(b),(c),(d), and (h). The Board of Commissioners also

found Land had been cooperative, had no prior disciplinary record, and had

produced evidence of good character and reputation. Based on the evidence

and stipulations entered into by Land and the Board of Commissioners, the

parties agreed Land should be indefinitely suspended from the practice of law,

and she should not be permitted to apply for reinstatement of her license until

she completes her federal probation. Furthermore, the Board of

Commissioners recommended that, prior to reinstatement, Land must present

proof she completed her contract with OLAP or is in compliance with that

contract, and that she is continuing to receive therapy or that a therapist has

determined that therapy is no longer necessary. The Ohio Supreme Court

adopted the Board of Commissioner's findings and imposed the recommended

discipline.

5.    The Kentucky Disciplinary Proceedings.

      Pursuant to SCR 3.166, the KBA notified this Court of Land's felony

conviction, and we automatically suspended her license on August 14, 2012.

Pursuant to. SCR 3.435, Land notified the KBA of the March 2014 order of the

Ohio Supreme Court indefinitely suspending her license. The KBA then moved

this Court to impose reciprocal discipline.

      Land is subject to identical reciprocal discipline in the Commonwealth of

Kentucky unless she proves by substantial evidence: (a) a lack of jurisdiction or




                                        5
fraud in the Ohio disciplinary action; or (b) that her misconduct warrants

substantially different discipline in this Commonwealth. SCR 3.435(4). We

have no grounds to find a lack of jurisdiction or fraud in the Ohio disciplinary

action. Furthermore, we do not find any reason to impose substantially

different discipline in Kentucky. Therefore, Land is indefinitely suspended

from the practice of law in Kentucky. If Land seeks and receives reinstatement

of her license in Ohio, she may seek reinstatement of her license in the

Commonwealth. As in Ohio, any reinstatement is contingent on Land

completing her federal probation, her compliance with her OLAP contract, and

her continued or successful completion of therapy.

      ACCORDINGLY, IT IS ORDERED THAT:

      1.    Suzanne P. Land is SUSPENDED from the practice of law in the

      Commonwealth of Kentucky until she demonstrates that her suspension

      from the Ohio Supreme Court has been lifted. At that time, Land may

      apply for reinstatement pursuant to SCR 3.510;

      2.    Pursuant to SCR 3.390, Land shall, within ten days from the entry

      of this Opinion and Order, notify all clients in writing of her inability to

      represent them, and notify all courts in which she has matters pending

      of her suspension from the practice of law, and furnish copies of said

      letters of notice to the Director of the Kentucky Bar Association,

      assuming that this is necessary given that she was already suspended

      from the practice of law;




                                         6
    - 3.     Pursuant to SCR 3.390, Land shall, to the extent possible and

      necessary, immediately cancel and cease any advertising activities in

      which she is engaged;

      4.     Pursuant to SCR 3.390, Land shall not, during the term of

      suspension, accept new clients or collect unearned fees; and

      5.     In accordance with SCR 3.450, Land shall pay all costs associated

      with these disciplinary proceedings against her and for which execution

      may issue from this Court upon finality of this Opinion and Order.



      Minton, C.J; Abramson, Cunningham, Keller, Noble and Venters, JJ.,

sitting. All concur.

      ENTERED: February 19, 2015.



                                     CH JUSTICE
                                                      011C""° 1




                                       7